     Case 9:20-cv-80408-DMM Document 1-2 Entered on FLSD Docket 11/12/2019 Page 1 of 2

AO 310 (Rev. 03/16)

                            Judicial Council of the       FIFTEENTH                    Circuit

                          COMPLAINT OF JUDICIAL MISCONDUCT OR DISABILITY

         To begin the complaint process, complete this form and prepare the brief statement of facts described in
item 4 (below). The RULES FOR JUDICIAL-CONDUCT AND JUDICIAL-DISABILITY PROCEEDINGS, adopted by the
Judicial Conference of the United States, contain information on what to include in a complaint (Rule 6), where
to file a complaint (Rule 7), and other important matters. The Rules are available in federal court clerks’ offices,
on individual federal courts’ websites, and on www.uscourts.gov.

Your complaint (this form and the statement of facts) should be typewritten and must be legible. For the number
of copies to file, consult the local rules or clerk’s office of the court in which your complaint is required to be filed.
Enclose each copy of the complaint in an envelope marked “COMPLAINT OF MISCONDUCT” or
“COMPLAINT OF DISABILITY” and submit it to the appropriate clerk of court. Do not put the name of any
judge on the envelope.

1.       Name of Complainant:                      /n/NIKIE KING GG146758
         Contact Address:                 PO BOX 896
                                          WEST PALM BEACH FL 33402


         Daytime telephone:             ( 561      )   581-4137

2.       Name(s) of Judge(s):          EDWARD GARRISON, MAXINE WILLIAMS, REGINALD CORLEW
         Court:                        MARNI BRYSON, G.JOSEPH CURLEY, EDWARD ARTAU

3.       Does this complaint concern the behavior of the judge(s) in a particular lawsuit or lawsuits?

                  X Yes                 No
         If “yes,” give the following information about each lawsuit:
         Court:                 PALM BEACH COUNTY COURTHOUSE MB&SB
         Case Number:
         Docket number of any appeal to the                Circuit:       FIFTEENTH
         Are (were) you a party or lawyer in the lawsuit?
           X Party                 Lawyer                 Neither
         If you are (were) a party and have (had) a lawyer, give the lawyer’s name, address, and telephone
         number:
                                             *VANESSA COE                    NIKIE M. KING(PROSE)
         STEVEN CRIPSS P.A.
         200 BUTLER STREET #205              LEGAL AIDE SOCIETY              KD. KIDS AWARENESS
         WEST PALM BEACH FLORIDA             423 Fern St #200,               PO BOX 896
                                             West Palm Beach, FL 33401       WEST PALM BEACH FL
         (561) 683-4075                                                      33402
                                                561-655-8944                 561-581.4137




                                                       Page 1 of 2
     Case 9:20-cv-80408-DMM Document 1-2 Entered on FLSD Docket 11/12/2019 Page 2 of 2

AO 310 (Rev. 03/16)

                          Judicial Council of the           FIFTEENTH              Circuit

                      COMPLAINT OF JUDICIAL MISCONDUCT OR DISABILITY



4.       Brief Statement of Facts. Attach a brief statement of the specific facts on which the claim of judicial
         misconduct or disability is based. Include what happened, when and where it happened, and any
         information that would help an investigator check the facts. If the complaint alleges judicial disability,
         also include any additional facts that form the basis of that allegation.


5.       Declaration and signature:

         I declare under penalty of perjury that the statements made in this complaint are true and correct to the
         best of my knowledge.



Signature:       /n/NIKIE KING COMMISSION NO. GG146758                              Date:        11/11/2019




                                                    Page 2 of 2
           Print               Save As...                                                              Reset
